          Case 17-70073 Document 101 Filed in TXSB on 12/16/20 Page 1 of 6



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

 In re:                                         §       Case No. 17-70073
                                                §
 ADELINA BRISENO                                §
                                                §
                                                §
                                   Debtor(s)    §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Catherine
S. Curtis, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          P. O. Box 5059 McAllen, TX 78501

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the
Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.

Date Mailed:       12/16/2020                       By: /s/ Catherine S. Curtis
                                                        Trustee
Catherine S. Curtis
P.O. Box 720788
McAllen, TX 78504
ccurtis@pulmanlaw.com
Phone: (956) 467-1900
Fax: (956) 331-2815




UST Form 101-7-NFR (10/1/2010)
             Case 17-70073 Document 101 Filed in TXSB on 12/16/20 Page 2 of 6


                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                             MCALLEN DIVISION

    In re:                                                              §           Case No. 17-70073
                                                                        §
    ADELINA BRISENO                                                     §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                   $25,047.47
             and approved disbursements of                                                                                        $19,542.78
             leaving a balance on hand of1:                                                                                        $5,504.69


             Claims of secured creditors will be paid as follows:

Claim            Claimant                                     Claim                Allowed                 Interim                    Proposed
No.                                                         Asserted              Amount of             Payments to                    Amount
                                                                                     Claim                    Date
              1 Hidalgo County                             $7,630.83                $1,610.37                $1,610.37                          $0.00
              2 La Joya ISD                                $5,107.70                $2,296.11                $2,296.11                          $0.00


                                                    Total to be paid to secured creditors:                                              $0.00
                                                                      Remaining balance:                                            $5,504.69

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
Catherine S. Curtis, Trustee Fees                                                   $3,254.75                       $0.00             $3,254.75
Catherine S. Curtis, Trustee Expenses                                                  $359.35                      $0.00                $359.35
Hughes Watters Askanase, LLP, Attorney for                                          $8,902.54                $8,902.54                          $0.00
Trustee Fees
Hughes Watters Askanase, LLP, Attorney for                                          $1,097.46                $1,097.46                          $0.00
Trustee Expenses
United States Trustee, U.S. Trustee Quarterly                                          $650.00                      $0.00                $650.00

1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
         Case 17-70073 Document 101 Filed in TXSB on 12/16/20 Page 3 of 6


Fees
Other: Armando Avalos Realty, Inc-                         $2,500.00          $2,500.00       $0.00
compensation, Realtor for Trustee Fees
Other: Armando Avalos Realty, Inc-expenses,                   $73.53            $73.53        $0.00
Realtor for Trustee Expenses


                    Total to be paid for chapter 7 administrative expenses:               $4,264.10
                                                       Remaining balance:                 $1,240.59

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                 Total to be paid to prior chapter administrative expenses:                   $0.00
                                                       Remaining balance:                 $1,240.59

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $34,125.00 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are:

Claim         Claimant                                Allowed Amt.         Interim         Proposed
No.                                                        of Claim     Payments to        Payment
                                                                              Date
         7P Luis Alberto Garcia & Wendy                    $2,850.00             $0.00      $103.61
            Sanchez
         8P Isaias Mirelez and Claudia Mirelez             $2,850.00             $0.00      $103.61
        12P Teresa Placencia                               $2,850.00             $0.00      $103.61
        13P Julia Dianeth Cortez                           $2,850.00             $0.00      $103.61
        14P Maribel Jaime                                  $2,850.00             $0.00      $103.61
        15P Jesus Alonzo Vera, Jr. & Lizette               $2,850.00             $0.00      $103.61
            Carmona
        16P Alina Quintanilla                              $2,850.00             $0.00      $103.61
        17P Armando Marcelo                                $2,850.00             $0.00      $103.61
        18P Fermin Villanueva                              $2,850.00             $0.00      $103.61
        21P Juan C. Garcia                                 $2,850.00             $0.00      $103.61
        22P Miguel Zavala De La Fuente &                   $2,775.00             $0.00      $100.88
            Maria Hermelinda Cortez Rodriguez
        23P Gabriela Gallegos                              $2,850.00             $0.00      $103.61



UST Form 101-7-NFR (10/1/2010)
         Case 17-70073 Document 101 Filed in TXSB on 12/16/20 Page 4 of 6


                                        Total to be paid to priority claims:            $1,240.59
                                                       Remaining balance:                   $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $413,572.01 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                Allowed Amt.          Interim      Proposed
No.                                                        of Claim      Payments to      Amount
                                                                               Date
           3 Jose R. Moreno                               $13,500.00           $0.00          $0.00
           4 Eder Roustand                                $10,200.00           $0.00          $0.00
           6 Marlen Longoria                              $16,000.00           $0.00          $0.00
         7U Luis Alberto Garcia & Wendy                   $41,650.00           $0.00          $0.00
            Sanchez
         8U Isaias Mirelez and Claudia Mirelez            $37,150.00           $0.00          $0.00
           9 Issaith Barajas                              $16,500.00           $0.00          $0.00
         10 Armando Castellano                            $12,500.00           $0.00          $0.00
         11 Jose Guadalupe Flores                         $16,500.00           $0.00          $0.00
       12U Teresa Placencia                               $51,150.00           $0.00          $0.00
       13U Julia Dianeth Cortez                           $11,650.00           $0.00          $0.00
       14U Maribel Jaime                                  $23,650.00           $0.00          $0.00
       15U Jesus Alonzo Vera, Jr. & Lizette               $19,650.00           $0.00          $0.00
           Carmona
       16U Alina Quintanilla                              $10,650.00           $0.00          $0.00
       17U Armando Marcelo                                $14,250.00           $0.00          $0.00
       18U Fermin Villanueva                              $22,150.00           $0.00          $0.00
         19 Enrique Ramos and Dalia Silva                 $30,797.01           $0.00          $0.00
         20 Andres Mata                                   $29,500.00           $0.00          $0.00
       21U Juan C. Garcia                                 $26,900.00           $0.00          $0.00
       22U Miguel Zavala De La Fuente &                    $9,225.00           $0.00          $0.00
           Maria Hermelinda Cortez Rodriguez


                       Total to be paid to timely general unsecured claims:                 $0.00

UST Form 101-7-NFR (10/1/2010)
         Case 17-70073 Document 101 Filed in TXSB on 12/16/20 Page 5 of 6


                                                       Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $67,150.00 have been
allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
to be 0.0 percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

Claim         Claimant                                 Allowed Amt.         Interim       Proposed
No.                                                         of Claim     Payments to       Amount
                                                                               Date
       23U Gabriela Gallegos                              $67,150.00             $0.00         $0.00


                 Total to be paid to tardily filed general unsecured claims:                 $0.00
                                                        Remaining balance:                   $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



                                  Total to be paid for subordinated claims:                  $0.00
                                                        Remaining balance:                   $0.00




                                          Prepared By: /s/ Catherine S. Curtis
                                                       Trustee

Catherine S. Curtis
P.O. Box 720788
McAllen, TX 78504
ccurtis@pulmanlaw.com
Phone: (956) 467-1900
Fax: (956) 331-2815



UST Form 101-7-NFR (10/1/2010)
         Case 17-70073 Document 101 Filed in TXSB on 12/16/20 Page 6 of 6


STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
